Citation Nr: 0917423	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-15 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Service connection for a low back disorder, as secondary to 
service-connected right knee disorders.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from January 1977 to January 
1980.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2005 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon.      

In September 2007, the Board remanded this matter for 
additional development.  


FINDINGS OF FACT

1.	The Veteran's back disorder is not related to service. 

2.	The Veteran's back disorder is not related to his service-
connected right knee disorders.  


CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by active 
service, is not related to a service-connected disorder, and 
may not be presumed related to service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim on appeal has been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.  


I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification letters to the Veteran in July 2004 
and October 2007.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
VA informed the Veteran of the evidence needed to 
substantiate his claim, and of the elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  
VA advised the Veteran of the respective duties of the VA and 
of the Veteran in obtaining evidence needed to substantiate 
his claim.  VA requested from the Veteran relevant evidence, 
or information regarding evidence which VA should obtain.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353 (the requirement of requesting that the 
claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary 
[effective May 30, 2008] during the course of this appeal, 
and this change eliminates the fourth element of notice as 
required under Pelegrini).  And VA provided a notification 
letter to the Veteran prior to the July 2005 rating decision 
on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2007) (VCAA notice must be provided to a claimant before 
the initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
It was not until October 2007 that VA notified the Veteran 
regarding evidentiary requirements in claims for secondary 
service connection, regarding disability ratings, and 
regarding effective dates for the award of VA benefits.  See 
Dingess/Hartman and Mayfield, both supra.  Nevertheless, the 
Board finds that any presumed prejudice incurred by the 
Veteran as a result of the late notice has been rebutted by 
the record, and that proceeding with a final decision is 
appropriate here.  See Sanders v. Nicholson, 487 F.3d 881 
(2007).  See also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328.  The Veteran's 
claim will be denied so no disability rating or effective 
date will be assigned in this matter.  Late notice regarding 
these elements of his claim cannot be considered prejudicial 
error therefore.  See Sanders, supra.  Moreover, the Board 
notes that, following full notice, the RO readjudicated the 
Veteran's claim in the October 2008 Supplemental Statement of 
the Case of record.  See Mayfield, supra.  Based on this 
background, the Board finds the late notice to be harmless 
error in this matter.  See Sanders, supra.  

The VA must also make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
VA obtained medical records relevant to this appeal.  And VA 
provided the Veteran with VA compensation examination for his 
claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  


II.  The Merits of the Claim for Service Connection

In June 2004 the Veteran claimed service connection for a 
lower back disorder.  He maintains that he developed this 
disorder as a result of service-connected right knee 
disorders.  In the July 2005 rating decision on appeal, the 
RO denied the Veteran's claim.  For the reasons set forth 
below, the Board agrees with that decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Certain disorders, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Service connection may be established on a secondary basis 
for a disability that is proximately due to, the result of, 
or aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2008).  Establishing service-connection on 
a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2008).  
See also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).

In this matter, the medical evidence of record indicates that 
the Veteran has a current back disorder.  An October 2004 VA 
compensation examination report of record notes a diagnosis 
of chronic back strain.  A December 2006 VA treatment record 
indicates degenerative changes in the Veteran's spine and 
bone spurring at T9-10.  And a July 2007 private treatment 
record notes an impression of mechanical low back and 
thoracic pain.  See Pond, supra.  

However, the evidence of record would not support a finding 
of service connection here, on either a direct, presumptive, 
or secondary basis.  See 38 C.F.R. §§ 3,303, 3.307, 3.309, 
3.310.   

As to the issue of direct service connection, the Board finds 
service connection unwarranted because the evidence of record 
does not indicate that the Veteran had a back disorder during 
service.  The service treatment records in the record do not 
indicate any disorder related to the back.  Moreover the 
earliest medical evidence of record of a back disorder is 
found in the October 2004 VA report, which is dated over 24 
years following the Veteran's discharge from service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection).  The Veteran 
did not file a claim for service connection for a back 
disorder until June 2004, also over 24 years after service.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim).  And the record contains no 
medical evidence of a nexus between the Veteran's service and 
his current back disorder.  See Pond, supra.            

As to the issue of presumptive service connection, the Board 
again notes that the evidence of record indicates that the 
Veteran has arthritis in his back.  But, the medical evidence 
of record does not indicate that he had this disorder within 
one year of his discharge from service in 1980.  See 
38 C.F.R. § 3.307, 3.309.  As such, a finding of presumptive 
service connection for arthritis would not be warranted here 
either.  

As to the issue of secondary service connection, the Board 
notes that the RO service connected the Veteran for two right 
knee disorders in the July 2005 rating decision on appeal.  
The Veteran maintains that his back disorder relates to these 
knee disorders.  But the only medical evidence of record 
addressing this issue finds the opposite.  In a June 2005 
addendum to the October 2004 VA report, the examiner found 
the Veteran's back disorder unrelated to his service-
connected knee.  In support of his opinion, the examiner 
stated that the Veteran did not indicate "any compensatory 
mechanisms that would cause a kinetic chain reaction that 
would cause any low back problem."  The examiner attributed 
the Veteran's back disorder to "chronic wear and tear" 
instead.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(supporting clinical data or other rationale should accompany 
medical opinion).  The Board notes that the July 2007 private 
medical record in the claims file indicates that the Veteran 
sought a medical nexus opinion from his private physician.  
But the treatment record indicates that the physician 
declined to provide such an opinion.  As such, the June 2005 
VA opinion disagreeing with the Veteran's arguments regarding 
causation is the only medical evidence addressing the issue 
of secondary service connection.  Given that, the Board views 
a finding of secondary service connection unwarranted here as 
well.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finally notes that it has closely reviewed and 
considered the Veteran's statements and arguments regarding 
service connection, and has reviewed the lay statements of 
record.  While these statements may be viewed as evidence, 
the Board must also note again that laypersons without 
medical expertise or training are not competent to offer 
medical evidence on matters involving diagnosis and etiology.  
The lay statements alone are therefore insufficient to prove 
the Veteran's claims.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992) 
(laypersons without medical expertise or training are not 
competent to offer medical evidence on matters involving 
diagnosis and etiology).       

	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a back disorder is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


